Citation Nr: 1612895	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  05-06 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.    § 1117.

3.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117. 
 
6.  Entitlement to service connection for chronic pulmonary mycoplasma infection, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117. 
 
7.  Entitlement to service connection for an immunological defense deficiency, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 
 
8.  Entitlement to service connection for androgenic hair loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A.    § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 








INTRODUCTION

The Veteran had active military service from April 1970 to August 1993.  The Veteran's DD-214 reflects that he served in the Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) appeal from an April 2003 and June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction of the claims file is now with Pittsburg Foreign Cases as the Veteran resides in Germany.

In November 2015, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  During his November 2015 Board hearing, the Veteran withdrew his claim for service connection for chronic pulmonary mycoplasma infection, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, service connection for an immunological defense deficiency, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, service connection for fatigue, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 , and service connection for androgenic hair loss, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  See 38 C.F.R. § 20.204 (2014).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

With respect to his claim for PTSD, precedent case law emphasizes that a claim for a mental health disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).   Given the holding in Clemons, the Board has recharacterized this claim to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches did not have their onset during active military service.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has residuals of a stroke causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  Headaches, to include as due to undiagnosed illness, were not incurred, nor are they presumed to have been incurred in active duty and are not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria for establishing service connection for residuals of a stroke have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2002, December 2012, and April 2012 letters. 

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records and VA and private post service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the Veteran's claims.  The Veteran has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claims which has not been obtained. 

Most recently, in August 2012 and May 2014, the Veteran was afforded adequate VA examinations in connection with his claims as the VA examiners considered the entire record, noted the history of the Veteran's claimed disabilities, addressed relevant evidence and determined that the Veteran's claimed disabilities were not related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the VA examinations are adequate as they were based on consideration of the Veteran's statements, his pertinent medical history, and current medical findings.   Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing him with a VA examination and medical opinion.   Thus, VA is not required to afford the Veteran another VA examination and opinion for his claims pursuant to 38 C.F.R. § 3.159(c)(4) .

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

II. Legal Criteria and Analysis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.   § 3.303(d) (2015).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a Veteran served for at least 90 days during a period of war and manifests certain chronic diseases, to include an organic disease of the nervous system or malignant tumor, to a degree of 10 percent within one year from the date of termination of that service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2015); 38 C.F.R.               § 3.317(a)(1) (2015).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.

A qualifying chronic disability for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2015); 38 C.F.R. § 3.317(a)(2)(i)(B) (2015).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R.      § 3.317(a)(2)-(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b) (2015).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Those revisions amend 38 C.F.R. § 3.317(a)(2)(i)(B)  to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes 38 C.F.R. § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in subsection 38 C.F.R.      § 3.317(a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of 38 C.F.R.           § 3.317(a)(2)(ii).  These amendments are applicable to claims pending before VA on October 17, 2010, as well as claims filed with or remanded to VA after that date.  75 Fed. Reg. 61,997 (October 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) (2015).

The term Persian Gulf Veteran means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1)  (2015).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2)  (2015). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  38 C.F.R. § 3.159(a)(2) (2015). In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency, which is a legal concept determining whether testimony may be heard and considered, and credibility, which is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R.            §§ 3.102, 4.3, 4.7 (2015).

A. Headaches

The Veteran contends that he is entitled to service connection for a headache disability, to include as due to undiagnosed illness.

A review of the Veteran's service treatment records is silent for any complaints of or treatment headaches.  

At a January 2009 VA examination, the examiner noted that the Veteran's headaches had resolved by the time of his examination in [May] 2002.

Upon an August 2012 VA examination, the examiner stated that "the self-reported information in the anamnesis about headaches after the return from combat mission is at odds with the earlier findings reported where no complaint of headaches was mentioned.  A temporal connection with the deployment in the war zone is insofar as little objectivizing as the headache disorder at all.  Based on the insufficient anamnestic data, the headache cannot be classified.  Headaches closely related with an ischemic infarct is usually moderate and does not have specific characteristics; a chronic headache after a stroke is less likely.  The cause of the headache remains at the end unclear; most likely, [his] headache is related to the organic psycho syndrome, marked by affectability, fatigability, and unpleasant physical sensations, for example a headache.  Another causal factor that came up was the Veteran's nicotine use."

In May 2014, a VA opinion was obtained regarding the etiology of the Veteran's headaches.  Upon review of the Veteran's claims file, to include the August 2012 VA examination, the examiner noted that the August 2012 VA examiner found no diagnosable chronic headache condition.  She cited to the August 2012 VA examiners' statement that, "the reason for the headache will stay unclear; most probably they are headaches in connection with organic psycho syndrome, snapped by affectability, tiredness, and unpleasant body feelings, per example headaches.  A further casual factor is probably the chronic nicotine consumption."  Therefore, the May 2014 VA examiner opined that there was no undiagnosed condition or multi symptom illness undiagnosed or diagnosed that would be at least as likely as not secondary to specific exposure event experienced by the Veteran during service in Southwest Asia.

The Board has considered the evidence discussed above and finds that an award of service connection for the headaches is not warranted.  To the extent that the Veteran is claiming entitlement to VA compensation for migraine headaches due to undiagnosed illness, this aspect of his claim is denied as his chronic headaches appear to be attributable to a variety of causes.  As no undiagnosed illness is demonstrated as the cause of his chronic headaches, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.  In any event, any headache symptoms may be associated with organic psycho syndrome, snapped by affectability, tiredness, and unpleasant body feelings, per example headaches.  A further likely casual factor is the Veteran's chronic nicotine consumption, as described on VA examination in August 2012.

The Veteran's service treatment records do not show onset of chronic headaches during active duty.  His post-service medical records do not show headaches, as a chronic organic disease of the nervous system, manifest by the presence of chronic headaches to a compensably disabling degree within one year following his discharge from active duty in August 1993.  Service connection for chronic migraine headaches could be awarded on either a direct or a presumptive basis under 38 C.F.R. §§ 3.303, 3.307, 3.309.  Otherwise, there is no medical evidence that objectively associates any headaches to his period of active military service. 

Thus, in view of the foregoing discussion, the Veteran's claim of entitlement to service connection for headaches, to include as due to undiagnosed illness, must be denied as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A.          § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran reports onset of headache symptoms in service and continuity of such symptoms thereafter to the present time, the Board finds these assertions are not credible for purposes of establishing a nexus with service as the Veteran's account is contradicted by the contemporaneous medical record, which shows no notation of any such reported symptomatology during active duty or for many years following his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

B. Residuals of a Cerebrovascular Accident

The Veteran contends that he suffered a stroke as a result of coughing spells in service.  He suffered a stroke in January 1999.  He testified that he no longer had coughing spells following his stroke.  See p. 11, November 2015 Board Hearing Transcript.

Service treatment records are silent as to any treatment for or complaints of coughing spells or attacks.

The Veteran was afforded a VA examination in May 2002.  There, the Veteran's wife reported that he had a recurrent cough with many severe cough attacks since his return from the Gulf War until 1999.  She reported a severe, almost choking cough attack when he suffered the stroke in 1999.  The incident happened while she and the Veteran had guests.  The Veteran's wife further reported that the Veteran had been well that day and was talking with his friend when an extreme cough attack set in during which he fell and sustained a stroke.  Findings upon examination revealed no cough and deep inspiration did not provoke any cough.  There was vesicular respiration over both lungs.  There were no attendant murmurs.  Diaphragms were normally movable.  Bilateral lungs were unremarkable on palpation and sonorous on percussion.  The examiner did not provide an opinion.
The Veteran was afforded another VA examination in July 2008.  The Veteran's wife reported that after his return to Germany, he suffered from spasm-like coughs which led to coughing attacks lasting over the course of several minutes.  Within the framework of these coughing attacks there were repeated incidents of nausea and malaise.  According to the Veteran's wife, he was clearly changed in a psychic manner after his return from the Iraq War.  He was increasingly aggressive, at times depressed and silent.  There were repeated conflicts with his wife because of his altered emotional status.  There was also a renewed coughing spell lasting several minutes on January 15, 1999.  The Veteran's wife reported that his coughing attack ended with him being unconscious and awakening with displays of right-sided hemi symptoms.  The examiner did not provide an opinion.

The Veteran underwent VA examination in January 2009.  The examiner stated that per the May 2002 and July 2008 VA examination reports, he had residual right hemiparesis, aphasia, numbness of the right side of the face, loss of smell and taste, hypalgesia right of body and tearing of right eye occasional crying attacks.  According to documentation in the claims file, his stroke in 1999 was diagnosed as being due to left middle cerebral artery infarct.  The examiner indicated that this was a common stroke in patients with atherosclerosis of cerebral arteries.  The examiner pointed out that the Veteran's risk factors for atherosclerosis were hypercholesterolemia and a history of smoking for 20 years (until his stroke in 1999).  In conclusion, the examiner opined the above conditions were not incurred in or aggravated by the Veteran's military service. 

In August 2012, the Veteran underwent another VA examination.  The examiner noted the Veteran's wife's reports that he suffered a coughing fit in Saudi Arabia, where he worked as a logistician.  His face turned red and he toppled sideways.  Following treatment, it was discovered that the Veteran had a stroke.  The examiner noted that the Veteran had been smoking regularly since adolescence; he did not stop smoking even after his stroke.  The Veteran's wife estimated that the average number of cigarettes he smoked daily was about one package.  Upon review, the examiner acknowledged the Veteran's wife's contention that his coughing attacks played a role in his stroke.  However, the examiner determined that the cause of the Veteran's stroke remains unclear even after expert testing.  Original images from the Saudi hospital were unavailable.  Yet, there were some vessel risk factors, which pointed at an ischemic stroke.  Also, a brain hemorrhage could not be excluded, but it appeared less likely.  The treatment documentation was incomplete.

The Board acknowledges that the Veteran's representative has requested that the Board obtain a medical opinion in this case through the mechanism of an Independent Medical Examination (IME) opinion, because of what the representative believes is the medical complexity of the case.  The representative has not offered an explanation as to how this appeal involves the requisite medical complexity, and the Board at this point finds that an IME opinion is not required.

The evidence reflects that the Veteran had a stroke in January 1999; however, there is no competent evidence that the stroke, or any residuals thereof, is related to service or in-service coughing spells.  There was no evidence of stroke or related complaints in service or within one year after separation from service.  Moreover, there is no competent credible evidence of record that that the stroke was causally related to active service or coughing spells therein.  The only evidence concerning a connection to service is the Veteran's and his wife's own statements.  The etiology of a stroke is a complex medical question, outside the realm of common knowledge.  Thus, the Veteran's assertions in this regard are not competent evidence.  Kahana, 24 Vet. App. at428; Jandreau, 429 F.3d at 1372. 

The stroke was diagnosed in 1999; nearly seven years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim; service connection for residuals of a stroke is not warranted.  Gilbert, 1 Vet. App. at 54.





ORDER

Service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 is denied.

Service connection for residuals of a cerebrovascular accident is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that while the RO adjudicated a claim for service connection for PTSD, information in the claims file shows that the Veteran has also been diagnosed with a number of psychiatric disorders, including a neuropsychological disorder with depressive cast and depressive-aggressive mood swings.  Additionally, the Veteran has submitted numerous lay statements by him and his friends and family attesting to possible psychiatric disability.  As noted above, the Court decided that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.   Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, based on Clemons, on remand the RO should schedule the Veteran for a new VA mental examination in order to determine whether any diagnosed psychiatric disorder, to include PTSD, is related to the Veteran's period of active duty.

In regards to the Veteran's contention that he suffers from PTSD related to his service in the Persian Gulf, there are conflicting medical opinions of record.  Most recently, an April 2013 VA opinion indicated that the Veteran did not meet the criteria for PTSD.  He was not examined at that time.  On the other hand, previous VA examinations of record included a diagnosis of PTSD.  See January 2002, July 2008, and September 2011 VA examinations.  While the Board appreciates the opinion of the April 2013 VA examiner, the Board finds that an additional VA examination and opinion is required.  In addition to assisting the Board in obtaining evidence as to the proper diagnosis, a VA examination will assist the Board in determining whether a claimed PTSD stressor is adequate to support a diagnosis of any PTSD.  

In light of this remand, the Board notes that the claim for TDIU is intertwined with the claim on appeal; accordingly, it too must be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Schedule the Veteran for a new VA examination with a psychiatrist or psychologist to determine the nature and etiology of any psychiatric disorder, including any PTSD.  The examiner should review the file.  All necessary studies and tests should be conducted.   Psychological testing should be conducted with a view toward determining the correct diagnoses, including whether the Veteran in fact experiences PTSD. 

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all psychiatric disorders found, which meet the DSM-IV criteria.  The examination report should include a detailed account of all psychiatric pathology found to be present.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014).) 

(a) With respect to each diagnosed psychiatric disability (other than personality disorders), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service. 

(b) If the examiner diagnoses the Veteran with PTSD, then the examiner should identify the stressor(s) upon which the diagnosis is based.  In the report, the examiner should consider whether the Veteran's described traumatic experiences while serving in the Persian Gulf, have any relationship to whether he has PTSD that is traceable to that event.  In other words, the examiner should indicate the medical probabilities or likelihood that, having suffered from PTSD, a patient would forget about or repress thoughts of the stressor causing the PTSD until many years after the event.  The examiner should also be mindful of the Veteran's current diagnosis of aphasia and discuss his lay statements contained within the record, as well as, those of the Veteran's wife, other family, and friends.

(c) If the examiner determines that the Veteran does not have PTSD, the examiner should, to the extent possible, reconcile such findings with previous findings documented in VA treatment notes, to include those of the January 2002, July 2008, September 2011, and April 2013 VA examiners, and most recent August 2013 and November 2015 private treatment records by Prof. M. Weih.  An explanation for the difference of opinion should be set forth.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal, to include the claim for entitlement to a TDIU.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


